                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 01/27/20
 ------------------------------------------------------------- X
                                                               :
 JONATHAN PEREZ,                                               :
                                                               :
                                                 Petitioner, :                16-cr-656-GHW
                              -v-                              :
                                                               :            1:19-cv-9129-GHW
 UNITED STATES OF AMERICA,                                     :
                                                               :                 ORDER
                                            Respondent. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On December 3, 2019, the Court entered an order directing Petitioner Jonathan Perez to

execute the form entitled “Attorney-Client Privilege Waiver (Informed Consent).” 19-cv-9129, Dkt.

No. 6; 16-cr-656, Dkt. No. 692. The Court’s order further directed the Government to file its

opposition to Mr. Perez’s petition by no later than 30 days following receipt of the executed form.

Mr. Perez returned the signature page of the attorney-client privilege waiver form to the Court and

that signature page was filed on December 19, 2019. 19-cv-9129, Dkt. No. 7. Accordingly, the

Government’s opposition to Mr. Perez’s petition was due no later than January 21, 2020. The Court

has not received that opposition. The Government is directed to file its opposition to Mr. Perez’s

petition or a request for an extension of the deadline to file that opposition forthwith, and in any

event by no later than January 31, 2020.

         The Clerk of Court is directed to send a copy of this order by to Mr. Perez by first-class and

certified mail.

         SO ORDERED.

Dated: January 27, 2020
       New York, New York                                          __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
